Exhibit 10.1

Execution Version

$300,000,000

CHAPARRAL ENERGY, INC.

8.750% Senior Notes due 2023

Purchase Agreement

June 26, 2018

J.P. Morgan Securities LLC

As Representative of the several Initial Purchasers

listed in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Chaparral Energy, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $300,000,000 principal amount of its 8.750% Senior Notes due
2023 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of June 29, 2018 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto (the “Guarantors”) and UMB Bank, N.A., as
trustee (the “Trustee”) and will be guaranteed on an unsecured senior basis by
each of the Guarantors (the “Guarantees”).

The Securities will be sold to the Initial Purchasers in a transaction not
registered under the Securities Act in reliance upon an exemption therefrom. The
Company and the Guarantors have prepared a preliminary offering memorandum dated
June 18, 2018 (the “Preliminary Offering Memorandum”) and will prepare a final
offering memorandum dated the date hereof (the “Final Offering Memorandum”)
setting forth information concerning the Company, the Guarantors and the
Securities. Copies of the Preliminary Offering Memorandum have been, and copies
of the Final Offering Memorandum will be, delivered by the Company to the
Initial Purchasers pursuant to the terms of this purchase agreement (this
“Agreement”). The Company hereby confirms that it has authorized the use of the
Preliminary Offering Memorandum, the other Time of Sale Information (as defined
below) and the Final Offering Memorandum in connection with the offering and
resale of the Securities by the Initial Purchasers in the manner contemplated by
this Agreement. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Preliminary Offering Memorandum.

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the following information shall have been prepared (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:



--------------------------------------------------------------------------------

1. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser agrees,
severally and not jointly, to purchase from the Company, in each case, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, the respective principal amount of
Securities set forth opposite such Initial Purchaser’s name in Schedule 1 hereto
at a price equal to 98.00% of the principal amount thereof, plus accrued
interest, if any, from June 29, 2018 to the Closing Date. The Company will not
be obligated to deliver the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information and
the Final Offering Memorandum. Each Initial Purchaser, severally and not
jointly, represents, warrants and agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) neither it nor any Person acting on its behalf has solicited offers for, or
offered or sold, or will solicit offers for, or offer or sell, the Securities by
means of any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D or in any manner involving a public
offering within the meaning of Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) within the United States to persons whom it reasonably believes to be QIBs
in transactions pursuant to Rule 144A under the Securities Act (“Rule 144A”) and
in connection with each such sale, it has taken or will take reasonable steps to
ensure that the purchaser of the Securities is aware that such sale is being
made in reliance on Rule 144A; or

(B) outside the United States in accordance with the restrictions set forth in
Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(g) and 6(h), Thompson & Knight LLP, as counsel
for the Company, and Cahill Gordon & Reindel LLP as counsel for the Initial
Purchasers, respectively, may rely upon the accuracy of the representations and
warranties of the Initial Purchasers, and compliance by the Initial Purchasers
with their agreements, contained in paragraph (b) above (including Annex C
hereto), and each Initial Purchaser hereby consents to such reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

 

2



--------------------------------------------------------------------------------

(e) The Company and each of the Guarantors acknowledges and agrees that the
Initial Purchasers are acting solely in the capacity of an arm’s-length
contractual counterparty to the Company and the Guarantors with respect to the
offering of Securities contemplated hereby (including in connection with
determining the terms of the offering) and not as a financial advisor or a
fiduciary to, or an agent of, the Company or any other person. Additionally, no
Initial Purchaser is advising the Company or any other person as to any legal,
tax, investment, accounting or regulatory matters in any jurisdiction. The
Company shall consult with its own advisors concerning such matters and shall be
responsible for making their own independent investigation and appraisal of the
transactions contemplated hereby, and the Initial Purchasers shall have no
responsibility or liability to the Company or the Guarantors with respect
thereto. Any review by the Initial Purchasers of the Company, the Guarantors,
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Initial Purchasers
and shall not be on behalf of the Company, the Guarantors or any other person.

2. Payment and Delivery.

(a) Payment for and delivery of the Securities will be made at the offices of
Cahill Gordon & Reindel LLP at 10:00 A.M., New York City time, on June 29, 2018,
or at such other time or place on the same or such other date, not later than
the fourth business day thereafter, as the Representative and the Company may
agree upon in writing. The time and date of such payment and delivery is
referred to herein as the “Closing Date.”

(b) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Notes”), with any transfer taxes payable
in connection with the sale of the Securities duly paid by the Company. The
Global Notes will be made available for inspection by the Representative not
later than 1:00 P.M., New York City time, on the business day prior to the
Closing Date.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Final Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not and, at the Closing Date,
will not, and the Final Offering Memorandum, in the form first used by the
Initial Purchasers to confirm sales of the Securities, and as of the Closing
Date, will not contain any untrue statement of a material fact or omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that
the Company and the Guarantors make no representation or warranty with respect
to any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Time of Sale Information or the Final Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i), (ii) and (iii) below) an “Issuer Written
Communication”) other than (i) the Preliminary Offering Memorandum, (ii) the
Final Offering Memorandum, (iii) the document listed on Annex A hereto,
including a term sheet substantially in the form of Annex B hereto, which
constitutes part of the Time of Sale Information, and (iv) any electronic

 

3



--------------------------------------------------------------------------------

road show or other written communications, in each case used in accordance with
Section 4(c). Each such Issuer Written Communication, when taken together with
the Time of Sale Information, did not, and at the Closing Date will not, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication. Each
Issuer Written Communication does not conflict with the Time of Sale Information
or the Final Offering Memorandum.

(c) Financial Statements. The historical financial statements and the related
notes thereto of the Company and its consolidated subsidiaries included in each
of the Time of Sale Information and the Final Offering Memorandum present fairly
the consolidated financial position of the Company and its subsidiaries as of
the dates indicated and the results of their operations and the changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles in the
United States applied on a consistent basis throughout the periods covered
thereby; the other financial information included in each of the Time of Sale
Information and the Final Offering Memorandum has been derived from the
accounting records of the Company and its subsidiaries and presents fairly the
information shown thereby; and the “Summary consolidated historical financial
information” and “Selected historical consolidated financial information” set
forth in each of the Time of Sale Information and the Final Offering Memorandum
is accurately presented in all material respects and prepared on a basis
consistent with the audited and unaudited historical consolidated financial
statements from which it has been derived.

(d) No Material Adverse Change. Except as disclosed in the Time of Sale
Information and the Final Offering Memorandum, since the date of the most recent
financial statements of the Company included in each of the Time of Sale
Information and the Final Offering Memorandum, (i) there has not been any change
in the capital stock or long-term debt of the Company or any of its subsidiaries
(other than borrowings under the Existing Credit Agreement (as defined below)),
or any dividend or distribution of any kind declared, set aside for payment,
paid or made by the Company on any class of capital stock, or any material
adverse change, or any development involving a prospective material adverse
change, in or affecting the business, properties, consolidated financial
position, stockholders’ equity or results of operations of the Company and its
subsidiaries taken as a whole; (ii) neither the Company nor any of its
subsidiaries has entered into any transaction or agreement other than in the
ordinary course of business; and (iii) neither the Company nor any of its
subsidiaries has sustained any loss or interference (including any liability or
obligation) with its business, including from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or any action, order or decree of any court or arbitrator or
governmental or regulatory authority that is material to the Company and its
subsidiaries, taken as a whole.

(e) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each other jurisdiction in which their
respective ownership or lease of property or the conduct of their respective
businesses requires such qualification, and have all power and authority
necessary to own or lease their respective properties and to conduct the
businesses in which they are engaged, except where the failure to be so
qualified, or have such power or authority would not, individually or in the
aggregate, have a material adverse effect on the business, properties,
consolidated financial position, stockholders’ equity or results of operations
of the Company and its subsidiaries taken as a whole or on the performance by
the Company and the Guarantors of their obligations under the Securities and the
Guarantees (a “Material Adverse Effect”). The subsidiaries listed in Schedule 2
to this Agreement are the only direct or indirect subsidiaries of the Company.
The Company does not own, directly or indirectly, equity securities or similar
ownership interests of any entity other than its interests in such subsidiaries.

 

4



--------------------------------------------------------------------------------

(f) Capitalization. The Company has an authorized capitalization as set forth in
each of the Time of Sale Information and the Final Offering Memorandum under the
heading “Capitalization.” The bylaws or limited liability company agreements
governing all outstanding shares of common stock or limited liability company
interests of each Guarantor have been duly and validly executed and delivered,
and all capital contributions required under such bylaws or limited liability
company agreements have been paid in full; and, except as otherwise described in
each of the Time of Sale Information and the Final Offering Memorandum, the
shares of common stock or limited liability company interests of each Guarantor
are owned directly or indirectly by the Company, free and clear of any lien,
charge, encumbrance or security interest, except as otherwise described in each
of the Time of Sale Information and the Final Offering Memorandum, including,
without limitation, for liens under or permitted by the Tenth Amended and
Restated Credit Agreement, dated as of December 21, 2017 (as amended by the
First Amendment to the Tenth Amended and Restated Credit Agreement, dated as of
May 9, 2018, the “Existing Credit Agreement”), among the Company, the lenders
party thereto and JPMorgan Chase Bank, N.A., as administrative agent.

(g) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities and
the Indenture (including each Guarantee set forth therein) (collectively, the
“Transaction Documents”), and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated by the Transaction Documents
has been duly and validly taken.

(h) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each Guarantor and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the Guarantors in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws now or hereafter in effect relating to or affecting creditors’
rights generally or by general equitable principles regardless of whether
enforcement is sought in law or equity (collectively, the “Enforceability
Exceptions”); and on the Closing Date, the Indenture will conform in all
material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the rules and regulations of the
Commission applicable to an indenture that is qualified thereunder.

(i) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(j) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors.

 

5



--------------------------------------------------------------------------------

(k) Descriptions of Transaction Documents. Each of the Transaction Documents
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Final Offering Memorandum.

(l) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority having jurisdiction over it or its
properties, except, in the case of clauses (ii) and (iii) above, for any such
default or violation that would not, individually or in the aggregate, have a
Material Adverse Effect.

(m) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities (and the Guarantees) and the
consummation of the transactions contemplated by the Transaction Documents will
not (i) conflict with or result in a breach or violation of any of the terms or
provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any of its subsidiaries pursuant to, any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any of the property or assets of the Company
or any of its subsidiaries is subject, (ii) result in any violation of the
provisions of the charter or by-laws or similar organizational documents of the
Company or any of its subsidiaries or (iii) result in the violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of clauses (i) and
(iii) above, for any such conflict, breach, violation, default, lien charge or
encumbrance that would not, individually or in the aggregate, have a Material
Adverse Effect.

(n) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities (and the
Guarantees) and the consummation of the transactions contemplated by the
Transaction Documents, except for such consents, approvals, authorizations,
orders, registrations or qualifications (i) as may be required under applicable
state securities laws in connection with the purchase and resale of the
Securities by the Initial Purchasers, (ii) which have been, or prior to the
Closing Date will be, obtained and (iii) which, if not obtained, would not,
individually or in the aggregate, have a Material Adverse Effect.

(o) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Final Offering Memorandum, there are no legal, governmental
or regulatory, actions, suits or proceedings pending to which the Company or any
of its subsidiaries is or may be a party or to which any property of the Company
or any of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; to the Company’s
and each of the Guarantors’ knowledge, no such actions, suits or proceedings are
threatened or contemplated by any governmental or regulatory authority or
threatened by others.

 

6



--------------------------------------------------------------------------------

(p) Independent Accountants. Grant Thornton LLP, who have certified certain
financial statements of the Company and its subsidiaries in each of the Time of
Sale Information and the Final Offering Memorandum, are independent registered
public accountants with respect to the Company and its subsidiaries as required
by the Securities Act and the rules and regulations thereunder and the rules and
regulations of the Public Company Accounting Oversight Board as of the date
hereof, as of the Closing Date and during the periods covered by the financial
statements on which they reported contained in the Time of Sale Information and
the Final Offering Memorandum.

(q) Title to Real and Personal Property. The Company and its subsidiaries have
(1) good and defensible title to oil and gas properties owned by the Company and
its subsidiaries, (2) good and indefeasible title in fee simple to all other
real property owned by the Company and its subsidiaries and (3) good title to
all items of personal property owned by the Company and its subsidiaries, in
each case that are material to the respective businesses of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances, claims and
defects and imperfections of title, except (i) those that are described in the
each of the Time of Sale Information and the Final Offering Memorandum,
(ii) those under the Existing Credit Agreement, (iii) those under oil and gas
leases, options to lease, operating agreements, utilization and pooling
agreements, participation and drilling concessions agreements and gas sales
contracts, securing payment of amounts not yet due and payable and of a scope
and nature customary in the oil and gas industry, (iv) those that do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries or (v) those that could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect;
and any real property and buildings held under lease by the Company and its
subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
or proposed to be made of such real property and buildings by the Company or its
subsidiaries.

(r) Title to Intellectual Property. The Company and its subsidiaries own or
possess or are licensed to use adequate rights to use all material patents,
patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, domain names and other source
indicators, copyrights, licenses, copyrightable works and know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) described in the Time of Sale
Information and the Final Offering Memorandum as being owned or licensed by them
or which are necessary for the conduct of their respective businesses, except
where the failure to own, possess or license such rights would not, individually
or in the aggregate, have a Material Adverse Effect; and the Company and its
subsidiaries have not received any notice of any claim of infringement of or
conflict with any such rights of others.

(s) Investment Company Act. Neither the Company nor any of its subsidiaries is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Final Offering Memorandum none of them will be, an
“investment company” or an entity “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder (collectively, the “Investment Company
Act”).

(t) Taxes. The Company and its subsidiaries have paid all federal, state, local
and foreign taxes and filed all tax returns required to be paid or filed through
the date hereof to the extent that such taxes have become due and are not being
contested in good faith with such exceptions as would not, individually or in
the aggregate, result in a Material Adverse Effect; and except as otherwise
disclosed in each of the Time of Sale Information and the Final Offering
Memorandum, there is no tax deficiency that has been asserted against the
Company or any of its subsidiaries or any of their respective properties or
assets, which has had, nor does the Company have any knowledge of any tax
deficiency, which if determined adversely to the Company or its subsidiaries
might, individually or in the aggregate, have a Material Adverse Effect.

 

7



--------------------------------------------------------------------------------

(u) Licenses and Permits. The Company and its subsidiaries possess all licenses,
certificates, permits and other authorizations issued by, and have made all
declarations and filings with, the appropriate federal, state, local or foreign
governmental or regulatory authorities that are necessary for the ownership or
lease of their respective properties, the conduct of their respective businesses
as described in each of the Time of Sale Information and the Final Offering
Memorandum, except where the failure to possess or make the same would not,
individually or in the aggregate, have a Material Adverse Effect; and except as
described in each of the Time of Sale Information and the Final Offering
Memorandum, neither the Company nor any of its subsidiaries has received notice
of any revocation or modification of any such license, certificate, permit or
authorization or has any reason to believe that any such license, certificate,
permit or authorization will not be renewed in the ordinary course, except for
notices, modifications or non-renewals as would not, individually or in the
aggregate, have a Material Adverse Effect.

(v) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the knowledge of the Company
and the Guarantors, is contemplated or threatened, which disturbance or dispute
would have a Material Adverse Effect.

(w) Compliance With Environmental Laws. The Company and its subsidiaries (i) are
in compliance with any and all applicable federal, state, local and foreign
laws, rules, regulations, decisions and orders relating to the protection of
human health and safety and the environment, including, without limitation,
those imposing liability or standards of conduct concerning any hazardous or
toxic substances or wastes, pollutants or contaminants (collectively,
“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals currently required of them under applicable
Environmental Laws to conduct their respective businesses; (iii) have not
received notice of any actual or potential liability under Environmental Laws;
(iv) to the knowledge of the Company or any of its subsidiaries, there are no
circumstances, events, conditions, facts or occurrences which could reasonably
be expected to cause the Company or its subsidiaries to incur any liability
under Environmental Laws, except in any of clauses (i) through (iv) as described
in each of the Time of Sale Information and the Final Offering Memorandum or for
any such failure to comply with, or failure to receive required permits,
licenses or approvals, or liability as would not, individually or in the
aggregate, have a Material Adverse Effect. None of the Company or any of its
subsidiaries has received notice that it has been identified as a potentially
responsible party under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended (“CERCLA”), or any comparable state law;
and no property or facility of the Company or any of its subsidiaries is
(x) listed or, to the knowledge of the Company or any of its subsidiaries,
proposed for listing on the National Priorities List under CERCLA or is
(y) listed in the Comprehensive Environmental Response, Compensation, Liability
Information System List promulgated pursuant to CERCLA, or on any comparable
list maintained by any state or local governmental authority.

(x) Compliance With ERISA. Each employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its affiliates for employees or former employees of the Company and its
affiliates has been maintained in all material respects in compliance with its
terms and the requirements of any applicable statutes, orders, rules and
regulations, including, but not limited to, ERISA and the Internal Revenue Code
of 1986, as amended (the “Code”); no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code has occurred with respect to
any such plan excluding transactions effected pursuant to a statutory or
administrative exemption; and for each such plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code has been incurred,
whether or not waived, and the fair market value of the assets of each such plan
(excluding for these purposes accrued but unpaid contributions) exceeds the
present value of all benefits accrued under such plan determined using
reasonable actuarial assumptions.

 

8



--------------------------------------------------------------------------------

(y) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(z) Accounting Controls. The Company and its subsidiaries maintain a system of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that complies with the requirements of the Exchange Act and has
been designed by, or under the supervision of, the Company’s principal executive
and principal financial officers, or persons performing similar functions, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles. The Company and its subsidiaries
maintain internal accounting controls sufficient to provide reasonable assurance
that (i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(aa) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, which insurance is
in amounts and insures against such losses and risks as are reasonably adequate
for the conduct by the Company and its subsidiaries of their respective
businesses as is customary for companies engaged in similar businesses in
similar industries; and neither the Company nor any of its subsidiaries has
(i) received notice from any insurer or agent of such insurer that any material
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance or (ii) any reason to believe that it will
not be able to renew its existing insurance coverage as and when such coverage
expires or to obtain similar coverage at reasonable cost from similar insurers
as may be necessary to continue its business.

(bb) Solvency. On and immediately after the Closing Date, the Company and each
Guarantor (after giving effect to the issuance and sale of the Securities, the
issuance of the Guarantees and the other transactions related thereto as
described in each of the Time of Sale Information and the Final Offering
Memorandum) will be Solvent. As used in this paragraph, the term “Solvent”
means, with respect to a particular date and entity, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of such
entity is not less than the total amount required to pay the probable
liabilities of such entity on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured;
(ii) such entity is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business; (iii) assuming consummation of the
issuance and sale of the Securities and the issuance of the Guarantees as
contemplated by this Agreement, the Time of Sale Information and the Final
Offering Memorandum, such entity does not have debts or liabilities beyond its
ability to pay as such debts and liabilities mature; (iv) such entity is not
engaged in any business or transaction, and does not propose to engage in any
business or transaction, for which its property would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such entity is engaged; and (v) such entity is not a defendant
in any civil action that would result in a judgment that the Company is or would
become unable to satisfy.

 

9



--------------------------------------------------------------------------------

(cc) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.

(dd) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against the Company or any
of its subsidiaries or any Initial Purchaser for a brokerage commission,
finder’s fee or like payment in connection with the offering and sale of the
Securities.

(ee) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the Final
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(ff) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(gg) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

(hh) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Final Offering Memorandum, to register the Securities
under the Securities Act or to qualify the Indenture under the Trust Indenture
Act.

(ii) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(jj) Margin Rules. Neither the Company nor any of its subsidiaries has taken,
and none of them will take, any action that might cause the issuance, sale and
delivery of the Securities nor the application of the proceeds thereof by the
Company as described in each of the Time of Sale Information and the Final
Offering Memorandum to violate Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

 

10



--------------------------------------------------------------------------------

(kk) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in any of the Time of Sale Information or the Final Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.

(ll) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or any Guarantor to believe
that the statistical and market-related data included in each of the Time of
Sale Information and the Final Offering Memorandum is not based on or derived
from sources that are reliable and accurate in all material respects.

(mm) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, customers or suppliers of the Company or
any of its subsidiaries, on the other, that is required by the Securities Act to
be described in a prospectus and that is not described in each of the Time of
Sale Information and the Final Offering Memorandum.

(nn) Engineers; Reserve Reports. The information described in the each of the
Time of Sale Information and the Final Offering Memorandum regarding the
estimated proved reserves of the Company and the Guarantors is based in part on
the reports generated by Cawley, Gillespie & Associates, Inc. and Ryder Scott
Company, L.P. as independent petroleum engineers with respect to the Company and
the Guarantors (the “Engineers”). The information underlying the estimates of
the reserves of the Company and the Guarantors supplied by the Company to the
Engineers, for the purposes of preparing the reserve reports of the Company
referenced in each of the Time of Sale Information and the Final Offering
Memorandum (the “Reserve Reports”), was true and correct in all material
respects on the date of each such Reserve Report; the estimates of future
capital expenditures and other future exploration and development costs supplied
to the Engineers were prepared in good faith and with a reasonable basis; the
information provided to the Engineers for purposes of preparing the Reserve
Reports was prepared in all material respects in accordance with customary
industry practices; the Engineers were, during the periods covered by the
Reserve Reports prepared by them, independent petroleum engineers with respect
to the Company and the Guarantors; other than normal production of reserves and
intervening spot market product price fluctuations, and except as disclosed in
the each of Time of Sale Information and the Final Offering Memorandum, neither
the Company nor any of the Guarantors is aware of any facts or circumstances
that would result in a material decline in the reserves in the aggregate, or the
aggregate present value of future net cash flows therefrom, as described in the
each of Time of Sale Information and the Final Offering Memorandum and as
reflected in the Reserve Reports; and the estimates of such reserves and the
present value of the future net cash flows therefrom as described in the each of
Time of Sale Information and the Final Offering Memorandum and reflected in the
Reserve Reports comply in all material respects with the Securities Act.

(oo) OFAC. Neither the Company nor any of its subsidiaries, nor, to the
knowledge of the Company or any of the Guarantors, any director, officer,
employee, agent, affiliate or other person associated with or acting on behalf
of the Company or any of its subsidiaries, is currently the subject or the
target of any sanctions administered or enforced by the U.S. government,
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including, without limitation, the designation as a “specially designated
national” or “blocked person”), the United Nations Security Council (“UNSC”),
the European Union, Her Majesty’s Treasury (“HMT”), or other relevant sanctions
authority (collectively, “Sanctions”), nor is the Company, any of its
subsidiaries or any of the Guarantors located, organized or resident in a
country or territory that is the subject or target of Sanctions, including,
without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea (each, a
“Sanctioned Country”); and the Company will not directly or indirectly use the
proceeds of the offering of the Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint

 

11



--------------------------------------------------------------------------------

venture partner or other person or entity, (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

(pp) Compliance with Foreign Corrupt Practices Act. Neither the Company nor any
of its subsidiaries, nor, to the knowledge of the Company and each of the
Guarantors, any director, officer, employee, agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries
has (i) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with anti-bribery and anti-corruption
laws to the extent such laws are applicable to the business, assets and
operations of the Company and its subsidiaries.

(qq) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or any of the Guarantors,
threatened.

4. Further Agreements of the Company and the Guarantors. The Company and each of
the Guarantors jointly and severally covenant and agree with each Initial
Purchaser that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Final Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the Final
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Final Offering Memorandum, the Company
will furnish to the Representative and

 

12



--------------------------------------------------------------------------------

counsel for the Initial Purchasers a copy of the proposed Final Offering
Memorandum or such amendment or supplement for review, and will not distribute
any such proposed Final Offering Memorandum, amendment or supplement to which
the Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of such written communication for review and will not make,
prepare, use, authorize, approve or refer to any such written communication to
which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or suspending the
use of any of the Time of Sale Information, any Issuer Written Communication or
the Final Offering Memorandum or the initiation or, to the knowledge of the
Company, threatening of any proceeding for that purpose; (ii) of the occurrence
of any event at any time prior to the completion of the initial offering of the
Securities as a result of which any of the Time of Sale Information or the Final
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information or the Final Offering Memorandum is delivered to a
purchaser, not misleading; (iii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which an Issuer Written Communication would include any untrue statement of a
material fact; and (iv) of the receipt by the Company of any notice with respect
to any suspension of the qualification of the Securities for offer and sale in
any jurisdiction or the initiation or, to the knowledge of the Company
threatening of any proceeding for such purpose; and the Company will use its
commercially reasonable efforts to prevent the issuance of any such order
preventing or suspending the use of any of the Time of Sale Information, any
Issuer Written Communication or the Final Offering Memorandum or suspending any
such qualification of the Securities and, if any such order is issued, will
obtain as soon as possible the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement any of the Time of Sale Information to comply with law, the Company
will immediately notify the Initial Purchasers thereof and forthwith prepare
and, subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to any of the Time of Sale Information as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented will not, in light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance of the Final Offering Memorandum. If at any time prior to
the earlier of (i) 180 days following the Closing Date and (ii) completion of
the initial distribution of the Securities (x) any event shall occur or
condition shall exist as a result of which the Final Offering Memorandum as then
amended or supplemented would include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances existing
when the Final Offering Memorandum is delivered to a purchaser, not misleading
or (y) it is necessary to amend or supplement the Final Offering Memorandum to
comply with law, the Company will immediately notify the Initial Purchasers
thereof and forthwith prepare and, subject to paragraph (b) above, furnish to
the Initial Purchasers such amendments or

 

13



--------------------------------------------------------------------------------

supplements to the Final Offering Memorandum as may be necessary so that the
statements in the Final Offering Memorandum as so amended or supplemented will
not, in the light of the circumstances existing when the Final Offering
Memorandum is delivered to a purchaser, be misleading or so that the Final
Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 60 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Final Offering Memorandum under the heading “Use of proceeds.”

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any period
in which the Company is not subject to and in compliance with Section 13 or
15(d) of the Exchange Act, furnish to holders of the Securities and prospective
purchasers of the Securities designated by such holders, upon the request of
such holders or such prospective purchasers, the information required to be
delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. During the period of one year after the Closing
Date, unless permitted and pursuant to an exemption under Rule 144 of the
Securities Act, the Company will not, and will not permit any of its affiliates
(as defined in Rule 144 under the Securities Act) to resell any of the
Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. None of the Company, any of its affiliates (as defined in
Rule 501(b) of Regulation D) or any person acting on behalf of the Company or
such affiliate will, directly or through any agent, sell, offer for sale,
solicit offers to buy or otherwise negotiate in respect of, any security (as
defined in the Securities Act), that is or will be integrated with the sale of
the Securities in a manner that would require registration of the Securities
under the Securities Act. The Company will take all action that is appropriate
or necessary to assure that its offerings of other securities will not be
integrated for purposes of the Securities Act with the offering contemplated
hereby.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

 

14



--------------------------------------------------------------------------------

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Final
Offering Memorandum, (ii) a written communication that contains either (a) no
“issuer information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included in the Time of Sale Information or
the Final Offering Memorandum, (iii) any written communication listed on Annex A
or prepared pursuant to Section 4(c) above (including any electronic road show),
(iv) any written communication prepared by such Initial Purchaser and approved
by the Company in advance in writing or (v) any written communication relating
to or that contains the terms of the Securities and/or other information that
was included in the Preliminary Offering Memorandum or the Final Offering
Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of the Guarantors by any
“nationally recognized statistical rating organization,” as such term is defined
by the Commission in Section 3(a)(62) of the Exchange Act; and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, or has changed its outlook with respect to, its rating of the Securities
or of any other debt securities or preferred stock issued or guaranteed by the
Company or any of the Guarantors (other than an announcement with positive
implications of a possible upgrading).

(c) No Material Adverse Change. Subsequent to the execution and delivery of this
Agreement, no event or condition of a type described in Section 3(d) hereof
shall have occurred or shall exist, which event or condition is not described in
each of the Time of Sale Information (excluding any amendment or supplement
thereto) and the Final Offering Memorandum (excluding any amendment or
supplement thereto), the effect of which in the judgment of J.P. Morgan
Securities LLC is material and adverse and makes it impracticable or inadvisable
to proceed with the offering, sale or delivery of the Securities on the terms
and in the manner contemplated by this Agreement, the Time of Sale Information
and the Final Offering Memorandum.

 

15



--------------------------------------------------------------------------------

(d) Officers’ Certificate. The Representative shall have received on and as of
the Closing Date a certificate of the chief executive officer and the chief
financial officer of the Company and each Guarantor (i) confirming that such
officers have carefully reviewed the Time of Sale Information and the Final
Offering Memorandum and, to the knowledge of such officers, the representations
set forth in Sections 3(a) and 3(b) hereof are true and correct, (ii) confirming
that the other representations and warranties of the Company and the Guarantors
in this Agreement are true and correct and that the Company and the Guarantors
have complied with all agreements and satisfied all conditions on their part to
be performed or satisfied hereunder at or prior to the Closing Date, (iii) to
the effect set forth in paragraphs (b) and (c) above and (iv) that, to the
knowledge of such officers, the statements of the Company and its officers made
in any certificates delivered pursuant to this Agreement are true and correct on
and as of the Closing Date.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date,
Grant Thornton LLP shall have furnished to the Representative, at the request of
the Company, letters, dated the respective dates of delivery thereof and
addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representative, containing statements and information of the
type customarily included in accountants’ “comfort letters” to initial
purchasers with respect to the financial statements and certain financial
information of the Company and its subsidiaries contained in each of the Time of
Sale Information and the Final Offering Memorandum; provided that the letter
delivered on the Closing Date shall use a “cut-off” date no more than three
business days prior to such Closing Date.

(f) Reserve Engineer Letters. The Initial Purchasers shall have received
letters, dated the Closing Date and addressed to the Initial Purchasers, from
Cawley, Gillespie & Associates, Inc. and Ryder Scott & Company, L.P., each an
independent petroleum engineering firm for the Company, in form and substance
reasonably satisfactory to the Representative and counsel for the Initial
Purchasers.

(g) Opinion of Counsel for the Company and the Guarantors. Thompson & Knight
LLP, counsel for the Company and the Guarantors, shall have furnished to the
Representative, at the request of the Company, its written opinion and a
statement of negative assurance, dated the Closing Date and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, to the effect set forth in Annex D-1 hereto.

(h) Opinion of Local Counsel. McAfee & Taft A Professional Corporation, counsel
for certain of the Guarantors in the State of Oklahoma, shall have furnished to
the Representative, at the request of the Company, its written opinion, dated
the Closing Date and addressed to the Initial Purchasers, in form and substance
reasonably satisfactory to the Representative, to the effect set forth in Annex
D-2 hereto.

(i) Opinion of Counsel for the Initial Purchasers. The Representative shall have
received on and as of the Closing Date an opinion and negative assurance letter
of Cahill Gordon & Reindel LLP, counsel for the Initial Purchasers, with respect
to such matters as the Initial Purchasers may reasonably request, and such
counsel shall have received such documents and information as they may
reasonably request to enable them to pass upon such matters.

(j) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

 

16



--------------------------------------------------------------------------------

(k) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company and its
subsidiaries in their respective jurisdictions of organization and their good
standing in such other jurisdictions as the Representative may reasonably
request, in each case in writing or any standard form of telecommunication, from
the appropriate governmental authorities of such jurisdictions.

(l) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(m) Indenture, Securities and Guarantees. The Indenture shall have been duly
executed and delivered by a duly authorized officer of the Company, each of the
Guarantors and the Trustee; and the Securities shall have been duly executed and
delivered by a duly authorized officer of the Company and duly authenticated by
the Trustee; and the Guarantees shall have been duly executed and delivered by
the Guarantors.

(n) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and the Guarantors
will, jointly and severally, indemnify and hold harmless each Initial Purchaser,
its officers, employees, agents, partners, members, directors and its affiliates
and each person, if any, who controls such Initial Purchaser within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act (each, a
“Company Indemnified Party”), against any and all losses, claims, damages or
liabilities, joint or several, to which such Company Indemnified Party may
become subject, under the Securities Act, the Exchange Act, other Federal or
state statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Information,
any Issuer Written Communication (including, without limitation, any electronic
road show and the accompanying audio recording) or the Final Offering Memorandum
(or any amendment or supplement thereto), or arise out of or are based upon the
omission or alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and will reimburse each Company Indemnified Party for any
legal or other expenses reasonably incurred by such Company Indemnified Party in
connection with investigating, preparing or defending against any loss, claim,
damage, liability, action, litigation, investigation or proceeding whatsoever
(whether or not such Company Indemnified Party is a party thereto) whether
threatened or commenced and in connection with the enforcement of this provision
with respect to any of the above as such expenses are incurred; provided,
however, that the Company and the Guarantors will not be liable in any such case
to the extent that any such loss, claim, damage or liability arises out of or is
based upon an untrue statement or alleged untrue statement in or omission or
alleged omission from any of such documents in reliance upon and in conformity
with written information furnished to the Company by any Initial Purchaser
through the Representative specifically for use therein, it being understood and
agreed that the only such information consists of the information described as
such in subsection (b) below.

 

17



--------------------------------------------------------------------------------

(b) Indemnification of the Company. Each Initial Purchaser will, severally and
not jointly, indemnify and hold harmless each of the Company, the Guarantors,
each of their respective directors, each of their respective officers and each
person, if any, who controls the Company or such Guarantor within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each, an
“Initial Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Initial Purchaser Indemnified Party may become
subject, under the Securities Act, the Exchange Act, other Federal or state
statutory law or regulation or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Preliminary Offering Memorandum, the Time of Sale Information,
any Issuer Written Communication or the Final Offering Memorandum (or any
amendment or supplement thereto), or arise out of or are based upon the omission
or the alleged omission of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in reliance upon and in conformity with written information
furnished to the Company by such Initial Purchaser through the Representative
specifically for use therein, and will reimburse any legal or other expenses
reasonably incurred by such Initial Purchaser Indemnified Party in connection
with investigating, preparing or defending against any such loss, claim, damage,
liability, action, litigation, investigation or proceeding whatsoever (whether
or not such Initial Purchaser Indemnified Party is a party thereto) whether
threatened or commenced based upon any such untrue statement or omission, or any
such alleged untrue statement or omission as such expenses are incurred, it
being understood and agreed that the only such information furnished by any
Initial Purchaser consists of the following information in the Preliminary
Offering Memorandum and the Final Offering Memorandum furnished on behalf of
each Initial Purchaser: the information contained in the (i) first and second
sentences of the eighth paragraph and (ii) the tenth paragraph, in each case,
under the caption “Plan of distribution” (the “Initial Purchasers Information”);
provided, however, that the Initial Purchasers shall not be liable for any
losses, claims, damages or liabilities arising out of or based upon the
Company’s failure to perform its obligations under Section 4(f) of this
Agreement as a result of a change in the Initial Purchasers Information, but
only so long as the Initial Purchasers had timely provided to the Company
written notice of the change so as to permit the Company to meet its obligations
under Section 4(f).

(c) Actions Against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 7 (each an “Indemnified Person”) of notice
of the commencement of any action, suit, proceeding (including any governmental
or regulatory investigation), claim or demand against such Indemnified Person,
such Indemnified Person will, if a claim in respect thereof is to be made
against the Indemnified Person under subsection (a) or (b) above (each an
“Indemnifying Person”), notify the Indemnifying Person of the commencement
thereof; but the failure to notify the Indemnifying Person shall not relieve it
from any liability that it may have under subsection (a) or (b) above except to
the extent that it has been materially prejudiced (through the forfeiture of
substantive rights or defenses) by such failure; and provided further that the
failure to notify the Indemnifying Person shall not relieve it from any
liability that it may have to an Indemnified Person otherwise than under
subsection (a) or (b) above. In case any such action is brought against any
Indemnified Person and it notifies the Indemnifying Person of the commencement
thereof, the Indemnifying Person will be entitled to participate therein and, to
the extent that it may wish, jointly with any other Indemnifying Person
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such Indemnified Person, and after notice from the Indemnifying
Person to such Indemnified Person of its election so to assume the defense
thereof, the Indemnifying Person will not be liable to such Indemnified Person
under this Section 7 for any legal or

 

18



--------------------------------------------------------------------------------

other expenses subsequently incurred by such Indemnified Person in connection
with the defense thereof other than reasonable costs of investigation unless
(i) the Indemnifying Person and the Indemnified Person shall have mutually
agreed to the contrary, (ii) the Indemnifying Person has failed within a
reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person, (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person, or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them.

It is understood and agreed that the Indemnifying Person shall not, in
connection with any proceeding or related proceeding in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any reasonably necessary local counsel) for all Indemnified Persons, and that
all such reasonable fees and expenses shall be paid or reimbursed as they are
incurred. Any such separate firm for any Initial Purchaser, its officers,
employees, agents, partners, members, directors and its affiliates and any
control persons of such Initial Purchaser shall be designated in writing by J.P.
Morgan Securities LLC and any such separate firm for the Company, the
Guarantors, their respective directors, officers and any control persons of the
Company and the Guarantors shall be designated in writing by the Company. No
Indemnifying Person shall, without the prior written consent of the Indemnified
Person, effect any settlement of any pending or threatened action in respect of
which any Indemnified Person is or could have been a party and indemnity could
have been sought hereunder by such Indemnified Person unless such settlement
includes (i) an unconditional release of such Indemnified Person from all
liability on any claims that are the subject matter of such action and (ii) does
not include a statement as to or an admission of fault, culpability or failure
to act by or on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an Indemnified Person under
subsection (a) or (b) above, then each Indemnifying Person under such paragraph,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company on the one hand and the Initial Purchasers on the other from the
offering of the Securities or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Guarantors on the
one hand and the Initial Purchasers on the other in connection with the
statements or omissions which resulted in such losses, claims, damages or
liabilities as well as any other relevant equitable considerations. The relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other shall be deemed to be in the same proportion as
the total net proceeds (before deducting expenses) received by the Company from
the sale of the Securities, on the one hand, and the total discounts and
commissions received by the Initial Purchasers with respect to the Securities
purchased under this Agreement, on the other, bear to the total gross proceeds
from the offering of the Securities under this Agreement as set forth on the
cover page of the Final Offering Memorandum. The relative fault shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company and the
Guarantors or the Initial Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The amount paid by an Indemnified Person as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection (d) shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Person in connection with investigating or defending any action
or claim which is the subject of this subsection (d). Notwithstanding the
provisions of this subsection (d), no Initial Purchaser shall be required to
contribute

 

19



--------------------------------------------------------------------------------

any amount in excess of the amount by which the total discounts and commissions
received by such Initial Purchaser with respect to the offering of the
Securities exceeds the amount of any damages which such Initial Purchaser has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of
fraudulent misrepresentation. The Initial Purchasers’ obligations in this
subsection (d) to contribute are several in proportion to their respective
purchase obligations and not joint. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 7.

(e) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Termination. This Agreement may be terminated in the absolute discretion of
J.P. Morgan Securities LLC, by notice to the Company, if after the execution and
delivery of this Agreement and prior to the Closing Date: (i) any change in
United States or international financial, political or economic conditions or
currency exchange rates or exchange controls the effect of which is such as to
make it, in the judgment of J.P. Morgan Securities LLC, impractical to proceed
with the offering, sale or delivery of or to enforce contracts for the sale of
the Securities, whether in the primary market or in respect of dealings in the
secondary market; (ii) trading generally shall have been suspended or materially
limited on or by any of the New York Stock Exchange, the American Stock
Exchange, the Nasdaq National Market or the over-the-counter market;
(iii) trading of any securities issued or guaranteed by the Company or any of
the Guarantors shall have been suspended on any exchange or in any
over-the-counter market; (iv) a general moratorium on commercial banking
activities shall have been declared by federal or New York State authorities;
(v) any major disruption of settlements of securities, or payment or clearance
services in the United States or any other country where such securities are
listed; or (vi) there shall have occurred any outbreak or escalation of
hostilities or any calamity or crisis, either within or outside the United
States, that, in the judgment of J.P. Morgan Securities LLC, makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Time of Sale Information and the Final Offering Memorandum.

9. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Final Offering Memorandum or in any other document or
arrangement, and the Company agrees to promptly prepare any amendment or
supplement to the Time of Sale Information or the Final Offering Memorandum that
effects any such changes. As used in this Agreement, the term “Initial
Purchaser” includes, for all purposes of this Agreement unless the context
otherwise requires, any person not listed in Schedule 1 hereto that, pursuant to
this Section 9, purchases Securities that a defaulting Initial Purchaser agreed
but failed to purchase.

 

20



--------------------------------------------------------------------------------

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 9 shall be without liability on the part of
the Company or the Guarantors, except that the Company and each of the
Guarantors will continue to be liable for the payment of expenses as set forth
in Section 10 hereof and except that the provisions of Section 7 hereof shall
not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

10. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including, without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Final Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel, independent petroleum
engineers and independent accountants; (v) the fees and expenses incurred in
connection with the registration or qualification and determination of
eligibility for investment of the Securities under the laws of such
jurisdictions as the Representative may designate and the preparation, printing
and distribution of a Blue Sky Memorandum (including the related reasonable fees
and expenses of counsel for the Initial Purchasers); (vi) any fees charged by
rating agencies for rating the Securities; (vii) the fees and expenses of the
Trustee and any paying agent (including related fees and expenses of any counsel
to such parties); (viii) all expenses and application fees incurred in
connection with the approval of the Securities for book-entry transfer by DTC;
and (ix) all expenses incurred by the Company in connection with any “road show”
presentation to potential investors.

 

21



--------------------------------------------------------------------------------

(b) If (i) the Company for any reason fails to tender the Securities for
delivery to the Initial Purchasers or (ii) the Initial Purchasers decline to
purchase the Securities for any reason permitted under this Agreement other than
a termination pursuant to Section 8(i), 8(iii) or 8(iv), the Company and each of
the Guarantors jointly and severally agree to reimburse the Initial Purchasers
for all out-of-pocket costs and expenses (including the reasonable fees and
expenses of their counsel) reasonably incurred by the Initial Purchasers in
connection with this Agreement and the offering contemplated hereby.

11. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and any controlling persons referred to herein, and the affiliates,
officers, employees, agents, partners, members and directors of each Initial
Purchaser referred to in Section 7 hereof. Nothing in this Agreement is intended
or shall be construed to give any other person any legal or equitable right,
remedy or claim under or in respect of this Agreement or any provision contained
herein. No purchaser of Securities from any Initial Purchaser shall be deemed to
be a successor merely by reason of such purchase.

12. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

13. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Securities Act” collectively means the
Securities Act of 1933, as amended, and the rules and regulations of the
Commission thereunder; and (e) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder.

14. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107 56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

15. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063), Attention:
Geoffrey Benson, with a copy to Cahill Gordon & Reindel LLP, 80 Pine Street, New
York, New York 10005, Attention: Doug Horowitz, Esq. Notices to the Company
shall be given to it at 701 Cedar Lake Boulevard, Oklahoma City, Oklahoma 73114
(fax: (405) 478-2906); Attention: General Counsel.

 

22



--------------------------------------------------------------------------------

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument. Delivery of an executed signature page to this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

[Remainder of page intentionally left blank]

 

23



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, Company CHAPARRAL ENERGY, INC. By:  

/s/ K. Earl Reynolds

  Name: K. Earl Reynolds   Title: Chief Executive Officer and President
Guarantors CHAPARRAL RESOURCES, L.L.C. CHAPARRAL REAL ESTATE, L.L.C. CHAPARRAL
CO2, L.L.C. CEI PIPELINE, L.L.C. CHAPARRAL ENERGY, L.L.C. CEI ACQUISITION,
L.L.C. GREEN COUNTRY SUPPLY, INC. CHAPARRAL BIOFUELS, L.L.C. CHAPARRAL
EXPLORATION, L.L.C. ROADRUNNER DRILLING, L.L.C. By:  

/s/ K. Earl Reynolds

  Name: K. Earl Reynolds   Title: President

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES LLC For itself and on behalf of the several Initial
Purchasers listed in Schedule 1 hereto. By:  

/s/ Meghann Altman

Name:   Meghann Altman Title:   Executive Director

[Signature Page to the Purchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchaser

   Principal
Amount  

J.P. Morgan Securities LLC

   $ 126,000,000  

Capital One Securities, Inc.

   $ 24,750,000  

KeyBanc Capital Markets Inc.

   $ 24,750,000  

Natixis Securities Americas LLC

   $ 24,750,000  

SG Americas Securities, LLC

   $ 24,750,000  

BBVA Securities Inc.

   $ 13,500,000  

Comerica Securities, Inc.

   $ 13,500,000  

Credit Agricole Securities (USA) Inc.

   $ 13,500,000  

RBC Capital Markets, LLC

   $ 13,500,000  

ABN AMRO Securities (USA) LLC

   $ 3,000,000  

CIBC World Markets Corp.

   $ 3,000,000  

Fifth Third Securities, Inc.

   $ 3,000,000  

The Huntington Investment Company

   $ 3,000,000  

Samuel A. Ramirez & Company, Inc.

   $ 3,000,000  

TD Securities (USA) LLC

   $ 3,000,000  

Woodrock Securities, L.P.

   $ 3,000,000     

 

 

 

Total

   $ 300,000,000  



--------------------------------------------------------------------------------

Schedule 2

Guarantors

 

Name of Subsidiary

  

Jurisdiction of Incorporation or Organization

CHAPARRAL RESOURCES, L.L.C.

  

Oklahoma

CHAPARRAL REAL ESTATE, L.L.C.

  

Oklahoma

CHAPARRAL CO2, L.L.C.

  

Oklahoma

CEI PIPELINE, L.L.C.

  

Texas

CHAPARRAL ENERGY, L.L.C.

  

Oklahoma

CEI ACQUISITION, L.L.C.

  

Delaware

GREEN COUNTRY SUPPLY, INC.

  

Oklahoma

CHAPARRAL BIOFUELS, L.L.C.

  

Oklahoma

CHAPARRAL EXPLORATION, L.L.C.

  

Delaware

ROADRUNNER DRILLING, L.L.C.

  

Oklahoma



--------------------------------------------------------------------------------

ANNEX A

Additional Time of Sale Information

1. Term sheet containing the terms of the Securities, substantially in the form
of Annex B.



--------------------------------------------------------------------------------

ANNEX B

Pricing Term Sheet

[See attached]



--------------------------------------------------------------------------------

ANNEX C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered or sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of their distribution at any time or (ii) otherwise
until 40 days after the later of the commencement of the offering of the
Securities and the date of original issuance of the Securities, except in
accordance with Regulation S or Rule 144A or any other available exemption from
registration under the Securities Act. Terms used above have the meanings given
to them by Regulation S.”

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Final
Offering Memorandum, any Issuer Written Communication or any other offering or
publicity material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.



--------------------------------------------------------------------------------

ANNEX D-1

Form of Opinion of Thompson & Knight LLP, Counsel for the Company and the
Guarantors

[Attached]



--------------------------------------------------------------------------------

ANNEX D-2

Form of Opinion of McAfee & Taft A Professional Corporation, Oklahoma Counsel
For Certain of the Guarantors

[Attached]